DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to RCE filed on 03/19/2021.
Claims 1-28 are pending.  Applicant has added new claims 25-28 and claims 9-24 are withdrawn as non-elected group claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 
Currently abstract is more than 150 words in length.  It is suggested to have the abstract if possible to no more than 150 words.

The disclosure is objected to because of the following informalities: 
In order to ensure proper spelling in the claim, it is suggested to amend “ageing” to “aging” throughout the specification (i.e., paragraphs 0006, 0009, 0014, 0017, 0020, 0037, 0038, 0039, 0040, 0043, 0041 and 0044-0072).  
Appropriate correction is required.


Claim Objections
Claims 1-8 and 25-28 are objected because of the following informalities:  
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the composition” to “the cerium-zirconium based mixed oxide composition” in Claim 1, line 4.
In order to ensure proper spelling in the claim, it is suggested to amend “ageing” to “aging” in Claim 1, lines 6, 9.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “A cerium-zirconium” to “The cerium-zirconium” in claims 2-6, 25, 27 and 28, line 1.
In order to provide clarity in the claim, it is suggested to amend “claim 1 having” to “claim 1 further having” in claims 2-4, line 2.
In order to ensure proper spelling in the claim, it is suggested to amend “ageing” to “aging” in claims 2-4, line 3.
In order provide clarity in the claim, it is suggested to amend “in an amount of 1-15% by weight individually, and 1-20% by weight in total” to “, wherein the one or more rare earth oxides other than cerium oxide are present in an individually amount of 1-15% by weight and wherein the one or more rare earth oxides other than cerium oxide are present in a total amount of 1-20% by weight” in Claim 5, lines 2-3.
In order to ensure proper antecedent basis, it is suggested to amend “a cerium-zirconium” to “the cerium-zirconium” in claim 7, line 1.
In order to ensure proper antecedent basis, it is suggested to amend “a cerium-zirconium” to “the cerium-zirconium” in claim 8, line 2.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the composition” to “the cerium-zirconium based mixed oxide composition” in Claim 26, line 4 and line 11.
In order to ensure proper spelling in the claim, it is suggested to amend “ageing” to “aging” in Claim 26, lines 6, 9.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the composition” to “the cerium-zirconium based mixed oxide composition” in Claim 27, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “a crystallite size” to “the crystallite size” in claim 27, line 2.
In order provide clarity in the claim, it is suggested to amend “in an amount of 1-15% by weight individually, and 1-20% by weight in total” to “, wherein the one or more rare earth oxides other than cerium oxide are present in an individually amount of 1-15% by weight and wherein the one or more rare earth oxides other than cerium oxide are present in a total amount of 1-20% by weight” in Claim 28, lines 2-3.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (WO2016037059, IDS submitted reference by applicant on 08/20/2020).
Regarding claims 1 and 5, Xiong teaches a composition comprising of cerium oxide and zirconium oxide with cerium oxide content of 5-30wt% (page 73 lines 11-12, reads on claimed limitation of a cerium oxide content of 10-50% by weight) and zirconium oxide content is 60-85wt% (page 73 lines 7-8) and other rare earth being in range from 5-20 wt% (page 73 lines 1-4, encompasses claimed range of 1-20 wt% in total of claim 5).  


Given Xiong teaches the composition comprising cerium oxide content of 5-30wt% (page 73 lines 11-12) and zirconium oxide content is 60-85wt% (page 73 lines 7-8), after conversion, the molar ration of Ce:Zr would necessarily be 0.042 to 0.354, which would fall within the recited range.
i.e., assuming 100g of composition, there would be 5 g of CeO2,
mol of CeO2 = 5 g/172.12g/mol = 0.029 mol CeO2, which would necessarily have 0.029 mol Ce (i.e., 1 mol CeO2 = 1 mol Ce; 0.029 mol CeO2 = 0.029 mol Ce);
assuming 100g of composition, there would be 30 g of CeO2
mol of CeO2 = 30 g/172.12g/mol = 0.17 mol CeO2, which would necessarily have 0.0.17 mol Ce (i.e., 1 mol CeO2 = 1 mol Ce; 0.17 mol CeO2 = 0.17 mol Ce);
assuming 100g of composition, there would be 60 g of ZrO2
mol of ZrO2 = 60 g/172.12g/mol = 0.48 mol ZrO2, which would necessarily have 0.48 mol Zr (i.e., 1 mol ZrO2 = 1 mol Zr; 0.48 mol ZrO2 = 0.48 mol Zr);
assuming 100g of composition, there would be 85 g of ZrO2
mol of ZrO2 = 30 g/172.12g/mol = 0.69 mol ZrO2, which would necessarily have 0.69 mol Zr (i.e., 1 mol ZrO2 = 1 mol Zr; 0.69 mol ZrO2 = 0.69 mol Zr);


Further Xiong teaches surface area greater than 53 m2/g at 1000° C for 10 hours (encompasses surface area of at least 42 m2/g at 1000° C, page 10 lines 27-33, page 11 lines 1-3, page 25 lines 20-29) and greater than 24 m2/g at 1100° C for 10 hours (encompasses surface area of at least 18 m2/g at 1100° C, page 10 lines 20-27, page 25 lines 30-33) and pore volume being greater than 0.65 cm3/g (page 4 lines 22-30, encompasses pore volume of at least 0.11 cm3/g and 0.31 cm3/g) in oxidizing environment. 

Xiong does not explicitly suggest or disclose same aging condition such as surface area of 18 m2/g or more and the pore volume of 0.11 cm3/g or more for aging at 6 hours at 1100° C and surface area of 42 m2/g or more and the total pore volume of 0.31 cm3/g or more at 4 hours after 1000° C.

Regarding claimed total pore volume after aging 1100oC in an air atmosphere for 6 hours, given that Xiong teaches that the oxide composition has a total pore volume of 0.65cc/g or more or about 3.23 cc/g or more (fresh; i.e., before aging) (Xiong, p. 4, lines 25-30), such as 0.7-3.5cc/g (Xiong, p. 85 – Table), and remains to have a total pore volume of 0.65cc/g or more, or about 2.00 cc/g or more, even after calcination at 1100oC for a period of 10 hr in an oxidizing environment (i.e., aging) (Xiong, p. 13, line 27 top. 14, line 7, p. 75, lines 20-24p. 85 – Table), it is clear that the oxide composition in Xiong would necessarily include a total pore volume of at least 0.11 cm3/g, after aging at 1100oC in an air atmosphere for 6 hours, as presently claimed, which claimed aging time is shorter than the aging process disclosed in Xiong.

Regarding claimed total pore volume after aging at 1000oC in an air atmosphere for 4 hours, given that Xiong teaches that the oxide composition has a total pore volume of 0.65cc/g or oC for a period of 10 hr in an oxidizing environment (i.e., aging) (Xiong, p. 12, line 27 to p. 13, line 2), it is clear that the oxide composition in Xiong would necessarily include a total pore volume of at least 0.31 cm3/g, after aging at 1000oC in an air atmosphere for 4 hours, which claimed aging time is significantly shorter than the aging process disclosed in Xiong.

 Regarding claimed total surface area after aging at 1100oC in an air atmosphere for 6 hours, given that Xiong teaches that the oxide composition has a surface area of about 29 m2/g or more, after calcination at for 10 hours at 1100° C in oxidizing environment (i.e., aging) (Xiong, p. 10, lines 25-27), therefore, it is clear that the oxide composition of Xiong would necessarily include a surface area of at least 18 m2/g after aging at 1100° C in air for 6 hours, which aging time is shorter than the aging time of the process disclosed in Xiong.

Regarding claimed total surface area after aging at 1000oC in an air atmosphere for 4 hours, given that Xiong teaches that the oxide composition has a surface area of about 63 m2/g or more, after calcination at for 10 hours at 1000° C in oxidizing environment (i.e., aging) (Xiong, p. 11, lines 1-3), therefore, it is clear that the oxide composition of Xiong would necessarily include a surface area of at least 42 m2/g after aging at 1000° C in air for 4 hours, which aging time is significantly shorter than the aging time of the process disclosed in Xiong.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to  select desire aging condition such as 6 hours for 1100° C and 4 hours for 1000° C which would still get substantially identical results as claimed since surface area and total pore volume at 1100° C and 1000° C encompasses claimed range as mentioned above which provides high surface area with stable surfaces, low mass transfer resistance and high dynamic oxygen storage and release characteristics as taught by Xiong (page 4 lines 1-7).

Alternatively, there is no explicit disclosure that the test method is conformity with N2 physisorption, given that the Xiong discloses the total pore volume and the surface area as the presently claimed and absent evidence criticality how the total pore volume and the surface area are measured, it is an examiner's position that the total pore volume and the surface area disclosed by Xiong to meet the claim limitation.


Regarding claim 2, and regarding claimed total pore volume after aging 1050oC in an air atmosphere for 2 hours, given that Xiong teaches that the oxide composition has a total pore volume of 0.65cc/g or more or about 3.23 cc/g or more (fresh; i.e., before aging) (Xiong, p. 4, lines 25-30; p. 85 - Table), and remains to have a total pore volume of 0.65cc/g or more, or about 2.00 cc/g or more, even after calcination at 1100oC for a period of 10 hr in an oxidizing environment (i.e., aging) (Xiong, p. 13, line 27 top. 14, line 7). ; p. 75, lines 20-24p. 85 – Table), it is clear that the oxide composition in Xiong would necessarily include a total pore volume of at least 0.20 oC in an air atmosphere for 2 hours, as presently claimed, which claimed aging temperature is lower and claimed aging time is shorter than the aging process disclosed in Xiong.

Regarding claimed total surface area after aging at 1050oC in an air atmosphere for 2 hours, given that Xiong teaches that the oxide composition has a surface area of about 29 m2/g or more, after calcination at for 10 hours at 1100 C in oxidizing environment (i.e., aging) (Xiong, p. 10, lines 25-27), such as air (p. 83, lines 12-17), therefore, it is clear that the oxide composition of Xiong would necessarily include a surface area of at least 33 m2/g after aging at 1050 C in air for 2 hours, which aging temperature is lower than, and aging time is significantly shorter, than the aging temperature and aging time of the process disclosed in Xiong.
Further, it is noted that at lower aging temperature, the surface area increases, as evidenced by Xiong, p. 85 – Table. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Further Xiong teaches total pore volume measured by Micromeritics Autopore IV 9500 System and surface area measured by using a Micromeritics ASAP 2000 system and nitrogen at about 77 about Kelvin (page 83 lines 21-28) which is considered same as measured by N2 physisorption.

Alternatively, there is no explicit disclosure that the test method is conformity with N2 physisorption, given that the Xiong discloses the total pore volume and the surface area as the 

 Regarding claim 3, and regarding claimed total pore volume after aging 950oC in an air atmosphere for 2 hours, given that Xiong teaches that the oxide composition has a total pore volume of 0.65cc/g or more or about 3.23 cc/g or more (fresh; i.e., before aging) (p. 4, lines 25-30; p. 85 – Table), and remains to have a total pore volume of 0.65cc/g or more, or about 2.00 cc/g or more, even after calcination at 1000oC for a period of 10 hr in an oxidizing environment (i.e., aging) (Xiong, p. 12, line 27 top. 13, line 2) such as air (Xiong, p. 83, lines 12-17), it is clear that the oxide composition in Xiong would necessarily include a total pore volume of at least 0.29 cm3/g, after aging at 950oC in an air atmosphere for 2 hours, which claimed aging temperature is lower than, and aging time is shorter than, the aging process disclosed in Xiong.

Regarding claimed total surface area after aging at 950oC in an air atmosphere for 2 hours, given that Xiong teaches that the oxide composition has a surface area of about 63 m2/g or more, after calcination at for 10 hours at 1000° C in oxidizing environment (i.e., aging) (Xiong, p. 11, lines 1-3), such as air (Xiong, p. 83, lines 12-17), therefore, it is clear that the oxide composition of Xiong would necessarily include a surface area of at least 48 m2/g after aging at 950° C in air for 2 hours, which aging temperature is lower than, and aging time is significantly shorter, than the aging temperature and aging time of the process disclosed in Xiong.
Further, it is noted that at lower aging temperature, the surface area increases, as evidenced by Xiong, p. 85 – Table. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 

Further Xiong teaches total pore volume measured by Micromeritics Autopore IV 9500 System and surface area measured by using a Micromeritics ASAP 2000 system and nitrogen at about 77 about Kelvin (page 83 lines 21-28) which is considered same as measured by N2 physisorption.

Alternatively, there is no explicit disclosure that the test method is conformity with N2 physisorption, given that the Xiong discloses the total pore volume and the surface area as the presently claimed and absent evidence criticality how the total pore volume and the surface area is measured, it is an examiner's position that the total pore volume and the surface area disclosed by Xiong to meet the claim limitation.

Regarding claim 4, and regarding claimed total pore volume after hydrothermal aging 1100oC for 12 hours in an air atmosphere comprising 10% by volume of water, given that Xiong teaches that the oxide composition has a total pore volume of 0.65cc/g or more or about 3.23 cc/g or more (fresh; i.e., before aging) (Xiong, p. 4, lines 25-30, p. 85 - Table), and remains to have a total pore volume of 0.65cc/g or more, or about 2.00 cc/g or more, even after calcination at 1100oC for a period of 10 hr in an oxidizing environment (i.e., aging) (Xiong, p. 13, line 27 top. 14, line 7, p. 75, lines 20-24p. 85 – Table), such as air (Xiong, p. 83, lines 12-17), it is clear that the broad value of the total pore volume in the oxide composition disclosed in Xiong would necessarily include a total pore volume of at least 0.18 cm3/g, after aging after hydrothermal aging 1100oC for 12 hours in an air atmosphere comprising 10% by volume of water, as presently claimed.

oC for 12 hours in an air atmosphere comprising 10% by volume of water, given that Xiong teaches that the oxide composition has a surface area of about 29 m2/g or more, after calcination at for 10 hours at 1100 C in oxidizing environment (i.e., aging) (Xiong, p. 10, lines 25-27), such as air (Xiong, p. 83, lines 12-17), therefore, it is clear that the broad value of the oxide composition of Xiong would necessarily include a surface area of at least 18 m2/g after hydrothermal aging 1100oC for 12 hours in an air atmosphere comprising 10% by volume of water, as presently claimed.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Further Xiong teaches total pore volume measured by Micromeritics Autopore IV 9500 System and surface area measured by using a Micromeritics ASAP 2000 system and nitrogen at about 77 about Kelvin (page 83 lines 21-28) which is considered same as measured by N2 physisorption.

Alternatively, there is no explicit disclosure that the test method is conformity with N2 physisorption, given that the Xiong discloses the total pore volume and the surface area as the presently claimed and absent evidence criticality how the total pore volume and the surface area are measured, it is an examiner's position that the total pore volume and the surface area disclosed by Xiong to meet the claim limitation.

Regarding claim 6, Xiong teaches total amount of cerium oxide and zirconium oxide is at least 80% by weight (page lines 7-12).

Regarding claim 7, Xiong teaches composition of cerium and zirconium oxide that can be useful as catalyst (i.e. catalytic system, see abstract).


Claims 8 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (WO2016037059, IDS submitted reference by applicant on 08/20/2020) in view of Ifrah et al (US PGPUB No.: 2013/0142713 A1).
Regarding claim 8, Xiong does not explicitly suggest or disclose a process for treating an exhaust gas from vehicle engine comprising contacting the exhaust gas with cerium-zirconium based mixed oxide as claimed in claim 1.
With respect the difference, Ifrah teaches the process of processing the exhaust gases from internal combustion engines with the composition of zirconium, cerium and one other rare earth (abstract, paragraphs 0002, 0124, 0127, and 0128). Further Ifrah teaches the composition of cerium containing at most 70% and zirconium at most between 40-80% and other rare earth content present at most 20% (paragraphs 0018-0020).
In light of the disclosure by Ifrah of using the cerium-zirconium based mixed oxides in a process for treating an exhaust gas from a vehicle engine comprising contacting the exhaust gas, it would have been obvious to use the oxide composition of Xiong in a process for treating an exhaust gas, and thereby arrive at the claimed invention.

Regarding Claims 26-27, Xiong teaches a composition comprising of cerium oxide and zirconium oxide with cerium oxide content of 5-30wt% (page 73 lines 11-12, reads on claimed limitation of a cerium oxide content of 10-50% by weight) and zirconium oxide content is 60-85wt% (page 73 lines 7-8) and other rare earth being in range from 4-9 wt% (page 73 lines 3-4).  


Given Xiong teaches the composition comprising cerium oxide content of 5-30wt% (page 73 lines 11-12) and zirconium oxide content is 60-85wt% (page 73 lines 7-8), after conversion, the molar ration of Ce:Zr would necessarily be 0.042 to 0.354, which would fall within the recited range.
i.e., assuming 100g of composition, there would be 5 g of CeO2,
mol of CeO2 = 5 g/172.12g/mol = 0.029 mol CeO2, which would necessarily have 0.029 mol Ce (i.e., 1 mol CeO2 = 1 mol Ce; 0.029 mol CeO2 = 0.029 mol Ce);
assuming 100g of composition, there would be 30 g of CeO2
mol of CeO2 = 30 g/172.12g/mol = 0.17 mol CeO2, which would necessarily have 0.0.17 mol Ce (i.e., 1 mol CeO2 = 1 mol Ce; 0.17 mol CeO2 = 0.17 mol Ce);
assuming 100g of composition, there would be 60 g of ZrO2
mol of ZrO2 = 60 g/172.12g/mol = 0.48 mol ZrO2, which would necessarily have 0.48 mol Zr (i.e., 1 mol ZrO2 = 1 mol Zr; 0.48 mol ZrO2 = 0.48 mol Zr);
assuming 100g of composition, there would be 85 g of ZrO2
mol of ZrO2 = 30 g/172.12g/mol = 0.69 mol ZrO2, which would necessarily have 0.69 mol Zr (i.e., 1 mol ZrO2 = 1 mol Zr; 0.69 mol ZrO2 = 0.69 mol Zr);


Further Xiong teaches surface area greater than 53 m2/g at 1000° C for 10 hours (encompasses surface area of at least 42 m2/g at 1000° C, page 10 lines 27-33, page 11 lines 1-3, page 25 lines 20-29) and greater than 24 m2/g at 1100° C for 10 hours (encompasses surface area of at least 18 m2/g at 1100° C, page 10 lines 20-27, page 25 lines 30-33) and pore volume being greater than 0.65 cm3/g (page 4 lines 22-30, encompasses pore volume of at least 0.11 cm3/g and 0.31 cm3/g) in oxidizing environment. 

Xiong does not explicitly suggest or disclose same aging condition such as surface area of 18 m2/g or more and the pore volume of 0.11 cm3/g or more for aging at 6 hours at 1100° C and surface area of 42 m2/g or more and the total pore volume of 0.31 cm3/g or more at 4 hours after 1000° C.

Regarding claimed total pore volume after aging 1100oC in an air atmosphere for 6 hours, given that Xiong teaches that the oxide composition has a total pore volume of 0.65cc/g or more or about 3.23 cc/g or more (fresh; i.e., before aging) (Xiong, p. 4, lines 25-30), such as 0.7-3.5cc/g (Xiong, p. 85 – Table), and remains to have a total pore volume of 0.65cc/g or more, or about 2.00 cc/g or more, even after calcination at 1100oC for a period of 10 hr in an oxidizing environment (i.e., aging) (Xiong, p. 13, line 27 top. 14, line 7, p. 75, lines 20-24p. 85 – Table), it is clear that the oxide composition in Xiong would necessarily include a total pore volume of at least 0.11 cm3/g, after aging at 1100oC in an air atmosphere for 6 hours, as presently claimed, which claimed aging time is shorter than the aging process disclosed in Xiong.

Regarding claimed total pore volume after aging at 1000oC in an air atmosphere for 4 hours, given that Xiong teaches that the oxide composition has a total pore volume of 0.65cc/g or oC for a period of 10 hr in an oxidizing environment (i.e., aging) (Xiong, p. 12, line 27 to p. 13, line 2), it is clear that the oxide composition in Xiong would necessarily include a total pore volume of at least 0.31 cm3/g, after aging at 1000oC in an air atmosphere for 4 hours, which claimed aging time is significantly shorter than the aging process disclosed in Xiong.

 Regarding claimed total surface area after aging at 1100oC in an air atmosphere for 6 hours, given that Xiong teaches that the oxide composition has a surface area of about 29 m2/g or more, after calcination at for 10 hours at 1100° C in oxidizing environment (i.e., aging) (Xiong, p. 10, lines 25-27), therefore, it is clear that the oxide composition of Xiong would necessarily include a surface area of at least 18 m2/g after aging at 1100° C in air for 6 hours, which aging time is shorter than the aging time of the process disclosed in Xiong.

Regarding claimed total surface area after aging at 1000oC in an air atmosphere for 4 hours, given that Xiong teaches that the oxide composition has a surface area of about 63 m2/g or more, after calcination at for 10 hours at 1000° C in oxidizing environment (i.e., aging) (Xiong, p. 11, lines 1-3), therefore, it is clear that the oxide composition of Xiong would necessarily include a surface area of at least 42 m2/g after aging at 1000° C in air for 4 hours, which aging time is significantly shorter than the aging time of the process disclosed in Xiong.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to  select desire aging condition such as 6 hours for 1100° C and 4 hours for 1000° C which would still get substantially identical results as claimed since surface area and total pore volume at 1100° C and 1000° C encompasses claimed range as mentioned above which provides high surface area with stable surfaces, low mass transfer resistance and high dynamic oxygen storage and release characteristics as taught by Xiong (page 4 lines 1-7).

Alternatively, there is no explicit disclosure that the test method is conformity with N2 physisorption, given that the Xiong discloses the total pore volume and the surface area as the presently claimed and absent evidence criticality how the total pore volume and the surface area are measured, it is an examiner's position that the total pore volume and the surface area disclosed by Xiong to meet the claim limitation.

Xiong does not explicitly suggest or disclose the composition has a crystallite size as measured by applying the Scherrer equation to the relevant peak in its XRD scan of no greater than 12 nm after aging at 950 C in an air atmosphere for 2 hours.

However, Ifrah teaches the process of processing the exhaust gases from internal combustion engines with the composition of zirconium, cerium and one other rare earth (abstract, paragraphs 0002, 0124, 0127, and 0128). Further Ifrah teaches the composition of cerium containing at most 70% and zirconium at most between 40-80% and other rare earth content 
Ifrah does not explicitly disclose or suggest crystallite size of no greater than 12 nm (claim 26) and no greater than10 nm (claim 27) after aging at 950° C in air atmosphere for 2 hours. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, regarding crystallite size measured by applying the Scherrer equation to the relevant peak in its XRD scan of no greater than 12 nm (claim 26) and no greater than10 nm (claim 27) after aging at 950° C in air atmosphere for 2 hours, given Ifrah teaches crystallite size measured by applying the Scherrer equation to the relevant peak in its XRD scan at most 8 nm aging at 1000° C for four hours in air atmosphere (paragraphs 0031-0034), therefore it is clear that the oxide composition of Ifrah would necessarily include no greater than 12 nm (claim 26) and no greater than10 nm (claim 27) after aging at 950° C in air atmosphere for 2 hours, which aging time and temperature is slightly shorter than the aging time and temperature of the process disclosed in Ifrah.

Given, Xiong and Ifrah are both directed to cerium-zirconium based mixed oxide composition, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to modify the process of Xiong to include the crystallite size measured by Scherrer equation of Ifrah which would provide good balance between thermal stability of the specific surface area and the gas diffusion as taught by Ifrah (paragraph 0030).

Regarding claim 28, Xiong discloses other rare earth being in range from 5-20 wt% (page 73 lines 1-4, reads on claimed limitation of 1-20 wt% by total).  
Ifrah discloses other rare earth other than cerium (i.e., yttrium) in range of 4 and 30 wt% (paragraphs 0017, 0020, reads on claimed limitation of 1-15 wt% individually).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and would be allowable after making appropriate correction for the claim objection that has been made.

Response to Arguments
Applicant’s arguments filed on 03/19/2021, with respect to the 103 rejection of claims 1-7 over Xiong et al (WO2016037059) and 103 rejection of claim 8 over Xiong et al in view of Ifrah et al (US PGPUB No.: 2013/0142713 A1), have been fully considered and are not persuasive. 
Further applicant has filed declaration on 02/22/2021 which has been entered and the declaration is not found persuasive and fails to overcome the rejection taught by Xiong.
Note:  Applicant’s argument filed on 03/19/2021 under remarks are the same remarks provided in the declaration filed by applicant on 02/22/2021 which are found to be not persuasive for the same reasons listed together below.


Applicant argues (see remarks on page 8-10 and see Declaration#3-10):
“For demonstrative purposes, the huge gulf in measurement ranges for NP vs MIP was put into context using a simple mathematical approach. Dividing Xiong's MIP value of 2.00 cc/g by 3000 gave a much smaller value (0.0007 cc/g) than what is claimed (at least 0.11 cc/g). 
Moreover, while not believed to be needed to distinguish the claims from Xiong, the Second Declaration also presented actual measurements of the same samples using both MIP and NP. The exact same sample measured by MIP and NP gives massively different results (by a factor of 21.7 - i.e. >2000%). As discussed in the Second Declaration, the two techniques of MIP and NP are completely and utterly different. The highpressure MIP techniques measures pores that are not measured by NP and the samples can be damaged by the high pressures utilized in the MIP technique (potentially resulting in erroneous results). 
Based on the foregoing, a person having ordinary skill in the art would conclude that the MIP values of the Xiong reference are not an accurate indicator of NP values and do not satisfy the presently claimed pore volume values using NP. Using the difference of a factor of 21.7 (a ratio based on the measured MIP value of a sample and the measured NP value of the sample), it was shown that one multiplies the claimed at least 0.11 cc/g value by 21.7 to get the value of 2.4 cc/g, which is significantly higher than Xiong discloses for a particular composition. In other words, Xiong needs to disclose MIP values of at least 2.4 cc/g pore volume to be comparable to the claimed value of at least 0.11 cc/g pore volume by NP. A person having ordinary skill in the art understands that the pore volume changes depending on the composition. There is no disclosure in Xiong of the particular composition that resulted in a MIP pore volume of more than 2.0 cc/g when aged for at least 1100 "C for at least 6 hours. The only particular compositions in Xiong are in its Examples, which disclose much smaller pore volumes (averaging 1.08 cc/g), giving no convincing evidence that Xiong was in possession of the presently claimed features of composition, pore volume more than 2.00 cc/g and aging conditions of at least 1100 °C for at least 6 hours.”

The Examiner respectfully traverses as follow:
	Firstly declaration #3 and 4 appears to be a conclusory statement since applicant has not provided any sufficient evidence to support the ability of Hg porosimetry measurement and the ability N2 porosimetry measurement. Even if the abilities of the two measurements provided by applicant were correct, it is noted Hg porosimetry’s measurement (about 3.6 nm to 500 microns) would include the N2 porosimetry measurement (about 3.5 nm to 150 nm).  Further, the position regarding the abilities of two porosimetry measurements does not reasonably rebut why the broad range of a total pore volume, i.e., 0.65 cc/g or more or about 3.23 cc/g or more in aging environments that would include the present claimed environments and would not include the present claims. Therefore, Xiong still teaches the total pore volume that would overlap the claimed total pore volume as recited in claim 1.

Secondly, applicant has showed two ways of looking at the MIP value and converting to NP or converting NP to MIP value as stated in declaration#5,6 as well as the arguments, see remarks on pages 8-9. These two separate methods are completely different and cannot be compared since these two methods give two completely different results where one method gives 0.0007 using the MIP 3000x while the other method gives 0.11 (NP value) and 2.4 cm3/g (MIP value) that encompasses claimed range using the 21.7.  Applicant needs to provide evidence on which method is more accurate for converting MIP to NP value.  Because the second method utilizing MIP value of total pore volume of 2.4cm3/g and when converting to NP which gives total pore volume of 0.11 cm3/g, therefore, teaching of the total pore volume of 2.00 cc/g or more of Xiong would encompass the claimed total pore volume as recited in claim 1.
Thirdly, while the test method used in the Xiong reference may be different as the test method presently claimed, as pointed by applicant, given there is absent evidence critically how 
Fourthly, applicant provided a comparative study of the pore structure of alkali-activated fly ash evaluated by mercury intrusion, N2 adsorption and image analysis by Yibing Zuo and Guang Ye.  However, the data provided does not commensurate in scope with the closest prior art because the material used as presently claimed as well as Xiong reference is Cerium and zirconium based mixed oxide composition and not alkali-activated fly ash therefore data provided is not sufficient and is not comparable.  For comparable data, applicant needs to provide utilizing same components and same conditions.
Fifthly, examiner did not rely on Xiong’s examples which disclose small pore volume (averaging 1.08 cc/g and highest total pore volume 1.58 cc/g in example 5) to meet the total pore volume requirement of claim 1 as applicant points out. However, Xiong reference may just disclose total volume 1.58 or lower in the table on page 85 as well as declaration#7 but as mentioned above that Xiong reference as whole broadly teaches the total pore volume range before aging which is 0.65cc/g or more or about 3.23 cc/g or more (see page 4 lines 25-30) and total pore volume after aging at 1000° C and at 1100°C which is 0.65cc/g or more, or about 2.00 cc/g or more (i.e., can include MIP value of at least 2.4 cc/g, see page 12, lines 27-34, page 13, lines 1- 4, page 13, lines 27-34 and page 14, lines1-9).   Xiong reference does not limit the total pore volume upto 2.00 after aging at 1100° C since Xiong discloses total pore volume of 2.00 cc/g or more even 1.4 cc/g or more (see pages 13 lines 37-34 to page 14 lines 1-6) which can include 2.4 cc/g or 3.0 cc/g or even higher.  Therefore, MIP value of total pore volume of 2.4 cc/g would encompass claimed pore volume of at least 0.11 cc/g by NP.  It is noted that applicant merely point out Xiong’s example to support the position, however, applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Further, the fact remains, Xiong teaches total pore volume of 2.00 cc/g or more even 1.4 cc/g or 
Further Applicant provided in the first and second declaration of Dr. David Scapens, a sample was prepared a sample and provided results for the total pore volume measured after aging at 1100° C for 6 hours using N2 porosimetry versus mercury porosimetry where total pore volume using mercury porosimetry showed higher total pore volume, i.e. 1.3015 g/ml versus lower total pore volume, i.e.0.06 g/cm3, measured by N2 but applicant has not provided sufficient evidence to show that Xiong broad teaching of total pore volume ranges would not meet as recited in claim 1.
In addition, regardless of the potential difference of the property test methods:
a.    Regarding claimed total pore volume after aging 1100°C in an air atmosphere for 6 hours, given that Xiong clearly teaches that the oxide composition has a broad range of  a total pore volume, i.e., 0.65cc/g or more or about 3.23 cc/g or more (fresh; i.e., before aging) (Xiong, p. 4, lines 25-30), and remains to have a total pore volume of 0.65cc/g or more, or about 2.00 cc/g or more, even after calcination at 1100°C for a period of 10 hr in an oxidizing environment (i.e., aging) (Xiong, p. 13, line 27 to p.14, line 7, table on page 85), it is clear that the oxide composition in Xiong would necessarily include a total pore volume of at least 0.11 cm3/g, after aging at 1100°C in an air atmosphere for 6 hours, as presently claimed, which claimed aging time is shorter than the aging process disclosed in Xiong.
b.    Regarding claimed total pore volume after aging at 1000°C in an air atmosphere for 4 hours, given that Xiong clearly teaches that the oxide composition has a broad range of  a total pore volume, i.e., 0.65cc/g or more or about 3.23 cc/g or more (fresh; i.e., before aging) (p. 
See further pages 4-5 of the Office Action mailed 10/28/2020. 

Therefore, the Examiner has fully considered Applicant’s arguments and the declaration, but they are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/10/2022